EXHIBIT 10.1

 

ADDENDUM TO EQUITY PARTICIPATION AND EARN-IN AGREEMENT

 

THIS AMENDMENT (this "Addendum") made effective as of the 21st day of March (the
"Effective Date"),

 

AMONG:

 

FLEX MINING LTD., a corporation formed pursuant to the laws of the State of
Delaware and having an office for business at 4540 21st N.W., Calgary, Alberta
T3B 0W4 ("Flex Mining")

 

AND:

 

GOLD LAKES CORP., a company formed pursuant to the laws of the State of Nevada
and having an office for business located at 3401 Enterprise Parkway, Suite 340,
Beachwood, Ohio 44122 ("Gold Lakes")

 

WHEREAS:

 

A.

Flex Mining and Gold Lakes entered into an Equity Participation And Earn-In
Agreement (the "Agreement") made effective as of August 28, 2015;

B.

Flex Mining and Gold Lakes wish to enter into this Addendum to modify and add
certain terms and conditions to the Agreement; and

C.

The parties are entering into this Addendum to formally document their agreement
in respect of the matters referred to in the foregoing recitals.

 

NOW THEREFORE THIS AGREEMENT WITNESSES THAT, in consideration of the premises
and the respective covenants and agreements herein contained, the parties hereto
covenant and agree as follows:

 

1.

The following definitions contained in Section 1.1 of the Agreement are hereby
removed and replaced with the following:

 

"Existing Licenses" means, collectively, Mineral Exploration License number
4282128, 4282129, 4282130, 4282131, 4282132, 4282133, 4282134 issued by the
Province of Ontario;

 

"Property" means the geographical area which is the subject of Mining License
number 4282128, 4282129, 4282130, 4282131, 4282132, 4282133, 4282134 issued by
the Province of Ontario;

 

2.

Section 2.2 of the Agreement is hereby removed and replaced with the following:

 

Cash Payment

 

2.2 Within 180 days from the Effective Date of this Addendum, Gold Lakes shall
pay US$15,000 to Flex Mining. To date, US$6,000 has been paid by Gold Lakes to
Flex Mining.

 

3.

Part 3 of the Agreement is hereby removed and replaced with the following:

 



 1

 



 

PART 3

ACQUISITION OF FLEX MINING

 

Sale of Assets

 

3.1 Subject to the terms and conditions of this Agreement and in reliance upon
the representations, warranties, covenants and agreements contained herein, at
the closing of the transactions contemplated hereby, Flex Mining will sell,
convey, assign and transfer 100% of Flex Mining's interest in and to Purchased
Assets (as defined below).

 

"Purchased Assets" means, collectively all tangible property, including but not
limited to, furniture, fixtures, machinery, equipment, tools, and inventory
("Inventory"), and the following intangible property: all right, title and
interest of Flex Mining, if any, under leases of personal property and
equipment, intellectual property (including, without limitation, trademarks,
tradenames, and service marks), telephone numbers and telephone listings,
insurance policies, trade accounts receivable ("Accounts"), promissory notes
arising from Accounts, all causes of action related to Purchased Assets,
contingent and unliquidated claims, counterclaims and rights to setoff claims
related to Purchased Assets, customer lists, goodwill and other intangible
property related to Flex Mining, including but not limited to name branding,
website domains, business design and all related documentation including
financial models and projections, draft and executed contracts, presentations,
marketing materials, etc. Specifically the Big Monty Claims are contained in the
Purchased Assets.

 

Consideration

 

3.2 In consideration of Gold Lakes' agreement to the Share Issuance and the
Required Expenditures (as defined below), Flex Mining hereby grants 100% of Flex
Mining's right, title and interest in and to Purchased Assets.

 

Required Expenditures

 

3.3 As partial consideration for the purchase of the Purchased Assets, Gold
Lakes will have to incur the following expenditures (the "Required
Expenditures"):

 

(a)

incur not less than $250,000 of expenditures on or before the first anniversary
of the Effective Date of this Addendum,, in accordance with the Initial
Exploration Program and Budget;

(b)

incur not less than $350,000 of additional expenditures on or before the second
anniversary of the Effective Date of this Addendum, in accordance with the
Initial Exploration Program and Budget; and

(c)

incur not less than $400,000 of additional expenditures on or before the third
anniversary of the Effective Date of this Addendum, in accordance with the
Initial Exploration Program and Budget.

 



 2

 



 

Notwithstanding the foregoing, Gold Lakes may incur expenditures sooner than
provided by the schedule set forth above. If, despite its best efforts, Gold
Lakes is unable to incur sufficient expenditures pursuant to Section 3.3, Gold
Lakes will be entitled to satisfy any deficiency by making an equivalent cash
payment to Flex Mining on or before the date by which such expenditures were
required to be incurred.

 

Buy Back Option

 

3.4 If Gold Lakes does not incur the Required Expenditures as set forth pursuant
to the schedule above, Flex Mining shall have the option to purchase the
properties back at a price to be mutually agreed upon by the parties.

 

4.

A new Part 8 is added as follows:

 

PART 8

ROYALTIES

 

Outstanding Royalties

 

8.1 As of the Effective Date of this Addendum, there are no royalties due or
payable by any party.

 

Future Royalties

 

8.2 The parties may agree in the future to place a royalty on an existing
property owned by Flex Mining or Gold Lakes or on any new properties acquired by
either party. Gold Lakes may also decide to sell a royalty on an existing or new
property to a third party in order to raise additional working capital.

 

5.

A new Part 9 is added as follows:

 

PART 9

ADDITIONAL PROPERTY ACQUISITIONS

 

Additional Acquisitions

 

9.1 If either party acquires additional properties after the effective date of
this Addendum, such properties will be the sole property of the acquiring
property and not subject to this Addendum or the Agreement.

 

6.

Flex Mining and Gold Lakes expressly agree and acknowledge that all provisions
of the Agreement except those amended by this Addendum shall remain unchanged
and in full force and effect.

 

[SIGNATURE PAGE TO FOLLOW]

 

 3

 

 

IN WITNESS WHEREOF the parties have executed this Addendum effective as of the
day and year first above written.

 

FLEX MINING LTD.

 

Per:

 

Christian Simmerling

President & Chief Executive Officer

 

GOLD LAKES CORP.

 

Per:

 

Christopher Vallos

President & Chief Executive Officer

 

 

4

--------------------------------------------------------------------------------

 